Case 1:20-cv-06322-GHW Document 18-6 Filed 10/09/20 Page 1 of 5




               EXHIBIT 6
        Case 1:20-cv-06322-GHW Document 18-6 Filed 10/09/20 Page 2 of 5
                                               Law Offices of
                                     Funsten & Franzen
                                     An Association of Law Corporations
                                     9595 Wilshire Boulevard, Suite 305
                                     Beverly Hills, California 90212-2500
                                         Telephone: (310) 785-1710
                                         Facsimile: (310) 785-1720
                                       Website: Http://www.lawff.com
                                     Email Address:dfranzen@lawff.com

                                               June 4, 2018

     SUBJECT TO SETTLEMENT AND LITIGATION PRIVILEGES - WITHOUT PREJUDICE

Bill Skrzyniarz
Skrzyniarz & Mallean
1875 Century Park East
Suite 930
Los Angeles, CA 90067
Telephone:      310-786-8876
Facsimile:      310-786-8878
E-mail:         billsky@skylaw.net

      Re: Sisters in Law

Dear Bill:

       In our last conversation you informed me that your client, Alyssa Milano, was unwilling to enter
into any discussions to the end of resolving the issues relating to the conflict between the rights granted
me and my co-producer, Elizabeth Weber, and those purportedly granted Ms. Milano, as reported in this
Variety article:
(https://www.google.com/amp/variety.com/2018/tv/news/sandra-day-oconnor-ruth-bader-ginsburg-series-
alyssa-milano-1202793549/amp/).
You also said that in view of your client’s refusal to open such a discussion, you would refer this to
litigation counsel to reply to the Cease and Desist letter I sent on May 2, 2018. I have not heard from you
or anyone else since.

     In view of this silence, I submit this letter, which is in two parts, first, an analysis to show that
Linda Hirshman (“Hirshman”) has already granted us (Weber and Franzen) the very same rights she has
now evidently granted Milano, and next, propose a resolution of the matter.

ANALYSIS

      The agreement Hirshman signed granted Weber and Franzen (the "Producers") exclusive rights to
exploit the book "Sisters in Law" by way of a play or through other media, including television. The
agreement with Milano, et al., is in violation of the warranties and covenants given by Hirshman to us.
To demonstrate this, I call the following provisions of the agreement Hirshman signed:

       Hirshman granted the Producers (Weber and Franzen) "exclusive dramatic rights" and "other rights
in the Work" as set forth in the agreement. The "Work" is defined as the book itself; the "Play" as the
dramatic adaptation of the Work.

      "Linda agrees to and do hereby gives and grants to Producers the exclusive dramatic rights, for live
      stage presentations, and other rights in the Work as hereinafter described …" Par. 1.
        Case 1:20-cv-06322-GHW Document 18-6 Filed 10/09/20 Page 3 of 5

Funsten & Franzen
SUBJECT TO SETTLEMENT AND LITIGATION PRIVILEGES - WITHOUT PREJUDICE
June 4, 2018
Page 2 of 4

      The "exclusive rights" granted the Producers are enumerated in the agreement. They include
"stage presentation rights" and "incidental and allied rights" "in and to the Work" [not the Play].

      "Linda sells, grants, conveys and assigns to Producers and their successors, licensees and assigns
      exclusively and forever all stage presentation rights, publication rights for advertisement, publicity
      and exploitation purposes, and certain incidental and allied rights hereinafter set forth, throughout
      the world, in and to the Work. Included among the rights granted to Producers (without in any way
      limiting the grant of rights made but subject to the conditions of Clauses 5 and 6 below) are the
      following sole and exclusive rights throughout the world …" Par. 1 (c).

      The additional rights granted "in and to the Work" include, the right:

      "to make, produce, adapt, sell, lease, rent, reissue, perform and generally deal in and with and to
      copyright one or more motion picture adaptations or versions of the Play on film, disc,
      audio-visual, web-based or otherwise, based in whole or in part on the Play …" Par. 1(c)(ii).

      The video adaptations may be based "in whole or in part on the Play." This means the right to
adapt for motion picture is not limited to the Play itself.

      Television rights are also granted:

      "to broadcast, transmit or reproduce the Play or any adaptation or version thereof by means of
      television or any process analogous thereto whether now known or hereafter devised …" Par.
      1(c)(iii).

      Hence, the television adaptation need not be based on the Play itself, it may be based on any
adaptation or version of the Play. Since the Play can be based on any element or aspect of the Work, this
means (by syllogism) the television adaptation can be based on any element or aspect of the Work.
From this it follows that, during the term of this agreement, LH was not free to grant television rights to
any other persons.

      The same language appears with respect to internet streaming:

      "to broadcast or transmit the Play or any adaptation or version of the Play by radio or over the
      internet or any other means of transmitting sound now know or hereinafter invented; …" Par.
      1(c)(v).

      The rights granted are cumulative:

      "All rights, licenses, privileges and property herein granted to Producers shall be cumulative and
      are limited only as specifically herein set forth; and Producers may exercise or use any or all such
      rights, licenses, privileges or property simultaneously with or in connection with or separately and
      apart from the exercise of any other such rights, licenses, privileges and property." Par. 1(d).

      The only rights specifically reserved by Hirshman are print publication rights:

      "Except as specifically granted herein, Linda reserves all other rights in the Book, including
      specifically print publication rights." Par. 2.
        Case 1:20-cv-06322-GHW Document 18-6 Filed 10/09/20 Page 4 of 5

Funsten & Franzen
SUBJECT TO SETTLEMENT AND LITIGATION PRIVILEGES - WITHOUT PREJUDICE
June 4, 2018
Page 3 of 4

      The agreement repeats again that the Producer's rights are exclusive:

      "Producers shall enjoy solely and exclusively, all of the rights, licenses, privileges and property
      granted hereunder throughout the world, in perpetuity, as long as any rights in the Work are
      recognized in law and equity, …" Par. 6.

      Hirshman warranted that she has not assigned the rights to anyone else:

      "Linda, except as provided herein, has not assigned or licensed to any other person, firm or
      corporation, or in any manner encumbered or hypothecated, any rights herein granted to Producers
      with respect to the Work or any part of the Work, or committed any act by which any of such rights
      could or might be diminished or impaired, and there are no rights, licenses and/or grants of any
      kind in favor of any person, firm, or corporation and no claims, litigation or other proceedings
      pending or threatened, which could in any way impair, limit, diminish or infringe upon the rights
      herein granted to Producers." Par. 7(d).

      And that she will not assign them to anyone else:

      "Linda will not at any time hereafter execute any other agreement in conflict herewith or in any
      way attempt to sell, dispose of, encumber or hypothecate any of the rights herein granted to
      Producers with respect to the Work or any part of the Work, or do or knowingly permit to be done
      any act or thing by which any of such rights may be impaired." Par. 7(e).

      If Hirshman has in fact signed a deal with Milano, such agreement would be in violation of this
express covenant.

     Hirshman also agreed to indemnify the Producers for any expenses arising from her breach of those
warranties:

      "Linda agree to indemnify and hold harmless Producers or any person claiming by, through or
      under her from and against any and all costs, expenses, judgments or awards (including reasonable
      counsel fees) which may be incurred or suffered by them arising out of or by reason of any breach
      or non-performance of any warranty, representation, covenant or undertaking of Linda." Par. 8.

       If Hirshman violates any of the warranties, the time in which to exercise rights under the agreement
are tolled:

      "Linda hereby agree that if there is any claim and/or actual litigation involving any breach or
      alleged breach of any of the above representations and warranties of Linda, the option period
      granted hereunder (that is, the period set out in Clause 5 during which the Play must be first
      presented on the live stage before a paying audience) shall automatically be extended until no such
      claim and/or litigation is outstanding." Par. 7(f).

      From the above, it is to be concluded: 1/ Hirshman gave Weber and Franzen the exclusive rights to
adapt the book into a play, and 2/ she also gave them the exclusive right to produce tv or movies based
"in whole or in part" on the Play, such that it follows 3/ the tv or movie can be based on elements of the
book other than the play itself, from which it follows 4/ Hirshman cannot grant tv or movie rights to
anyone else and her purported agreement with Milano is invalid and void.
Case 1:20-cv-06322-GHW Document 18-6 Filed 10/09/20 Page 5 of 5
